Citation Nr: 0633093	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  00-16 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
thumb injury.

2.  Entitlement to service connection for residuals of a left 
wrist injury.

3.  Entitlement to service connection for degenerative joint 
disease (DJD) of the hands.

4.  Entitlement to service connection for DJD of the elbows.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1977 to July 1980 and from February 1982 to February 
1999.  These claims come before the Board of Veterans' 
Appeals (Board) on appeal from a September 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  In December 2002 the Board 
arranged for additional development under then-existing 
authority.  In June 2003, the Board remanded the case for 
such development, and to meet due process requirements.  In 
June 2004 these matters were again remanded for further 
development [and the Board allowed and denied two additional 
claims that were on appeal].     


FINDINGS OF FACT

1.  It is not shown that the veteran has any current 
disability that is a residual of a left thumb injury in 
service.

2.  It is not shown that the veteran has any current 
disability that is a residual of a left wrist injury in 
service.  

3.  It is not shown that the veteran has any DJD of the hands 
(other than of the 4th and 5th fingers) for which service 
connection is already established.    

4.  The preponderance of the evidence is against a finding 
that the veteran has DJD of the elbows.   


CONCLUSIONS OF LAW

1.  Service connection for residuals of a left thumb injury 
is not warranted.   38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2006).
2.  Service connection for residuals of a left wrist injury 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2006).

3.  Service connection for DJD of the hands (other than of 
the right 4th and 5th fingers) is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).

4.  Service connection for DJD of the elbows is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A September 2003 
letter from the RO explained what the evidence needed to show 
to substantiate the claims.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  A subsequent June 2004 letter advised 
the veteran to submit any evidence in his possession 
pertaining to his claims.  The September 1999 rating 
decision, a May 2000 statement of the case (SOC) and 
supplemental SOCs from May 2002, July 2003 and May 2006    
provided the text of applicable regulations and explained 
what the evidence showed and why the claims were denied.   
Although the veteran was not provided notice regarding 
criteria for rating the disabilities at issue and effective 
dates of awards (See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006)) such notice would only be relevant if the 
benefits sought were being granted. 
 
While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letters and the SOC and SSOCs and to supplement 
the record after notice was given.  The claims were 
readjudicated after notice was given (See e.g., May 2006 
SSOC).  The veteran is not prejudiced by any technical notice 
deficiency that may have occurred along the way, and no 
further notice is required.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.  He was afforded a VA general 
medical examination in April 1999 and two separate VA medical 
examinations in May 2003.  Pursuant to the Board's June 2004 
Remand, the RO also arranged for an additional VA examination 
to be scheduled.  However, the veteran failed to report and 
failed to subsequently contact VA with a request to 
reschedule.  He has not identified any additional evidence 
pertinent to these claims.  VA's assistance obligations are 
met.  

II.  Factual Background

Service medical records reveal that the veteran was treated 
for thumb, wrist, hand, finger and elbow injuries in service.  
He sustained multiple injuries to the 4th and 5th metacarpals 
of his right hand including a dorsal displacement fracture of 
the base of the fourth metacarpal, which required surgery.  
An April 1987 progress note showed probable DJD of the 4th 
and 5th metacarpophalangeal joints secondary to trauma, and 
on December 1998 separation examination, DJD of the hands was 
noted.       

In February 1984 the veteran sprained his left wrist after 
twisting his left thumb while working.  An X-ray showed that 
there was no fracture.  In June 1985 he sustained trauma to 
the wrist on two occasions.  He first caught his hand between 
a 900 pound safe and a wall; later he hyperextended the wrist 
while working on a car.  It was also noted that he had 
sustained a hairline fracture of the carpal bone 5 to 6 years 
prior.  A June 1985 X-ray showed no fracture and the 
diagnostic assessment was left wrist sprain.  On examination, 
tenderness to palpation was noted.  

In July 1987 the veteran injured his right hand with no 
evidence of fracture or dislocation.  EMG testing in August 
1987 showed a normal electrodiagnostic examination with no 
evidence of median or ulnar neuropathy.  On September 1987 
follow up visit for status post dislocation of the 4th and 5th 
metacarpal heads, the veteran reported a decreased ability to 
extend his right wrist and sharp pain in the dorsal/radial 
hand with extreme motion of the hand.  The diagnostic 
assessment was possible traumatic arthritis with secondary 
decreased range of motion and associated weakness.  A 
November 1987 bone scan of the hands showed only subacute 
levels of bony abnormalities at the second and fourth 
metacarpals of the right hand.  An August 1991 note shows an 
apparent soft tissue injury to the right thumb and 5th 
metacarpophalangeal area after the veteran caught the thumb 
in a door.  X-rays did not show any fracture.  In February 
1994 the veteran's right thumb was X-rayed to rule out any 
bony involvement from a right thumb injury.  The X-rays 
showed no fracture or dislocation.     

In September 1989 the veteran sustained a laceration of the 
left thumb, which required stitches.  In November 1990 he 
smashed his left thumb in a door.  The diagnostic assessment 
was thumb trauma; an X-ray showed no fracture.  In November 
1991 the veteran sustained a half inch laceration to the 
dorsum of his left hand which was causing left thumb pain.  
There was tenderness at the 1st metacarpal phalangeal joint 
with motion.  X-rays showed no fracture; the diagnostic 
assessment was ligament strain. I

In August 1994 the veteran complained of right elbow pain 
with certain positions for the past 3 months.  He had 
sustained injury to the elbow when it was struck by a 
"4"x4"."  He had occasional numbness in the hands 
involving the ulnar nerve distribution while asleep.  On 
examination the elbow had full range of motion without 
crepitus or deformity; there was increased pain with 
resistive supination.  The diagnostic assessment was 
bursitis; the veteran was treated with injections.  

On December 1998 service separation examination, the upper 
extremities were reported to be normal.  DJD of the hands was 
noted.   

In September 1999, the RO granted service connection for 
residuals, fracture and dislocation of the right 4th and 5th 
metacarpophalangeal joints effective March 1999.  In July 
2003, the RO granted service connection for limitation of 
motion of the right wrist effective March 1999.

March 1999 VA hand X-rays showed no significant abnormality 
of either hand or wrist.    

On VA general medical examination in April 1999 the pertinent 
diagnosis was status post right metacarpal fracture with 
excellent result initially, then status post refracture with 
obvious deformity.  The veteran's chief complaint pertaining 
to the right hand was some stiffness in the joint area to 
include the wrist.  Cold weather provoked the stiffness, 
along with pain.  Physical examination showed a somewhat 
depressed fifth metacarpophalangeal joint of the right hand.

A September 1999 rating decision granted service connection 
for residuals, fracture and dislocation, right 4th and 5th 
metacarpophalangeal joints.  

April 2003 VA X-rays of the elbows were interpreted as 
showing minimal osteophyte formation of the radial head of 
the right elbow.  The intra-articular spaces were preserved, 
however, and soft tissues were unremarkable.  The diagnostic 
impression was very minimal degenerative changes.  April 2003 
X-rays of both wrists showed no evidence of fracture, 
dislocation, arthritic or inflammatory change.  The 
diagnostic impression was normal bilateral wrists.  April 
2003 X-rays of both hands showed minimal narrowing of the 
metacarpophalangeal joint of the thumb on the right and to a 
lesser extent on the left.  There were no other significant 
abnormalities and the diagnostic impression was minor 
degenerative changes involving the hands, as described.  

On May 2003 VA hand, thumb and fingers examination the 
diagnosis was subluxation, chronic, 4th and 5th 
carpometacarpal joints right (major) hand, manifested by 
cramping pain while forcibly gripping and characteristic 
findings on physical examination.  The veteran reported 
cramping pain in the dorsum of his right hand when performing 
activities requiring power grip such as using a wrench or 
saw.  He lost grip strength when he had the cramping pain.  
The pain and loss of grip strength would last from 5 to 15 
minutes.  The right hand would not swell but the veteran 
noted limitation of wrist motion.  He also stated that his 
left hand and wrist were essentially normal.  Physical 
examination of the right hand showed moderate dorsal 
prominence of the bases of the 4th and 5th metacarpals and 
full range of motion of all fingers and the thumb of the 
right hand.  All finger joints extended fully and flexed with 
the tips touching the palmar crease.  The thumb easily 
touched the tips of each finger.  Examination of the left 
hand showed no abnormalities.  All fingers of the left hand 
extended fully and tips touched the mid-palmar crease.  The 
thumb easily touched the tips of all the fingers.  The 
veteran's grip strength was crushingly powerful bilaterally.  
All thumb joint motions were full and normal.  Radiograms of 
the right hand showed slight enlargement of the bases of the 
4th and 5th metacarpals.  There was also mild deformity and 
sclerosis of the hamate bone.  X-rays of the left hand and 
both wrists showed no abnormalities.  

On May 2003 VA joints examination the pertinent diagnosis was 
stiffness, moderate loss of motion, right wrist, late effect 
of multiple injuries while in service and surgery performed 
in treatment thereof.  It was noted that arthritis of the 
elbows and left wrist wasn't found.  The veteran reported 
that he had had complete relief of elbow pain after the 
injections in 1994 and had had no problems with his elbows 
since then.  He reported that his left wrist was also 
asymptomatic and had no impairment.  On physical examination 
there were no visible or palpable abnormalities of either 
elbow.  There were no effusions, swelling or tenderness of 
either elbow and no deformity, swelling, ligamentous laxity 
or tenderness of either wrist.  X-rays of both wrists and 
both elbows showed no abnormalities.      

A July 2003 rating decision granted service connection for 
right wrist limitation of motion.

III.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
listed, chronic disabilities, including arthritis (i.e. DJD), 
may be presumed to have been incurred in service if they 
become manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  It 
is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

VA regulations provide that individuals for whom medical 
examinations have been authorized and scheduled are required 
to report for such examination.  38 C.F.R. § 3.326(a).  VA 
regulations also address the consequences of a failure to 
report for a scheduled VA medical examination, and provide 
that when entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination, and a claimant, without good 
cause, fails to report for such examination in an original 
compensation claim, the claim shall be decided based on the 
evidence of record.  38 C.F.R. § 3.655.

IV.  Analysis

The Board's June 2004 Remand instructed the RO to arrange for 
the veteran to be afforded a VA examination in order to 
clarify whether he had any current left thumb or left wrist 
disability and any disabling degenerative joint disease of 
the hands and elbows, and if so, whether such disability or 
disabilities were related to service.  Since he failed to 
report for the examination, and failed to subsequently 
contact VA with a request to reschedule, his claims must be 
decided based on the evidence of record.  See 38 C.F.R. § 
3.655, supra.

Residuals of left thumb injury

The evidence of record does not show that the veteran has any 
current residuals of his left thumb injury in service.   A 
May 2003 VA hand, thumb and finger examiner's physical 
examination of the veteran's left hand revealed no 
abnormalities, and X-rays of the left hand also showed no 
abnormalities.  The veteran reported at this examination that 
his left hand and wrist were essentially normal.  
Furthermore, earlier (March 1999) hand X-rays had shown 
showed no significant hand or wrist abnormality.  The only 
evidence of potential thumb disability is the April 2003 VA 
X-ray report, which noted very minimal narrowing of the 
metacarpophalangeal joint of the left thumb.  However, 
without any actual complaints of current left thumb 
disability by the veteran and without any actual findings of 
current left thumb disability on examination or on subsequent 
X-ray, the preponderance of the evidence is against a finding 
of current left thumb disability.  In the absence of proof of 
current disability, there can be no valid claim of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Hence, the preponderance of the evidence is against this 
claim, and it must be denied.  

Residuals of left wrist injury

The evidence of record does not show that the veteran has any 
current residuals of a left wrist injury.  April 2003 VA X-
rays of both wrists showed no evidence of fracture, 
dislocation, arthritic or inflammatory change and the 
diagnostic impression was normal bilateral wrists.  On May 
2003 VA hand, thumb and finger examination the veteran 
reported that his left hand and wrist were essentially 
normal; physical examination and X-rays showed no left wrist 
abnormalities.  On May 2003 VA joints examination the veteran 
reported that his left wrist was asymptomatic and had no 
impairment, and physical examination showed no deformity, 
swelling, ligamentous laxity or tenderness of either wrist.  
X-rays of both wrists showed no abnormality.  Without any 
evidence of current disability (See Brammer supra), the 
preponderance of the evidence is against this claim and it 
also must be denied.  
DJD of the hands

The evidence of record does not show that the veteran has 
disability of the hands other than that which is already 
service connected.  April 2003 VA X-rays of the hands were 
interpreted as showing minimal narrowing of the 
metacarpophalangeal joint of the thumb on the right and to a 
lesser extent on the left, with no other significant 
abnormalities.  A May 2003 VA hand, thumb and finger 
examination found no left hand pathology and the only right 
hand pathology noted was subluxation of the 4th and 5th 
metacarpophalangeal joints of the right hand, with associated 
right wrist stiffness and pain.  X-rays showed only the 
metacarpal pathology, along with mild deformity and sclerosis 
of the hamate bone.  The only hand pathology shown on the May 
2003 VA joints examination was stiffness, moderate loss of 
motion, right wrist with no abnormalities found on X-rays of 
the wrists.  An earlier (April 1999) VA examination revealed 
no hand abnormalities other than right 5th 
metacarpophalangeal pathology and right wrist stiffness and 
pain and March 1999 VA hand X-rays showed no significant 
abnormality of either hand or wrist.  As was reported above, 
service connection for residuals, fracture and dislocation of 
the right 4th and 5th metacarpophalangeal joints and for 
limitation of motion of the right wrist is already 
established.  As the evidence shows only disability 
encompassed by the already service connected disability 
entities, and no additional DJD of the hands, the Board 
concludes that the additional DJD of the hands disability for 
which service connection is sought is not shown.  
Consequently, the preponderance of the evidence is against 
this claim and it must be denied.  See Brammer, supra.

DJD of the elbows

The preponderance of the evidence is against a finding that 
the veteran has DJD of the elbows.  While April 2003 VA X-
rays were interpreted as showing minimal osteophyte formation 
of the radial head of the right elbow, on subsequent (May 
2003) VA joints examination the veteran reported that he had 
experienced complete relief of any elbow pain since 1994 and 
the examiner did not find any elbow disability on physical 
examination.  That examiner's review of the X-rays found no 
elbow abnormality.  Given that the only potential evidence of 
current elbow disability is the April 2003 finding of minimal 
osteophyte formation, that subsequent May 2003 clinical and 
X-ray findings and report from the veteran show no elbow 
abnormality, and the veteran did not report for a VA 
examination scheduled to afford him another opportunity to 
establish that he has the disability for which service 
connection is sought, the preponderance of the evidence is 
against a finding that he actually has DJD of the elbows, and 
against the claim seeking service connection for such 
disability.  See Brammer, supra.  Accordingly, the claim must 
be denied.  


ORDER

Service connection for residuals of a left thumb injury is 
denied.  

Service connection for residuals of a left wrist injury is 
denied.

Service connection for DJD of the hands is denied.

Service connection for DJD of the elbows is denied. 



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


